                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                            Case No. 18-xr-91153-BLF-1
                                   8                     Plaintiff,
                                                                                              ORDER REMANDING CASE FOR
                                   9              v.                                          LACK OF SUBJECT MATTER
                                                                                              JURISDICTION
                                  10     JASON LEVETTE WASHINGTON,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 13, 2018, Defendant Jason Levette Washington (“Defendant”) filed a Notice
                                  14   of Removal, removing criminal case No. 18-cr-016860 from the Alameda County Superior Court
                                  15   to the Northern District of California under 28 U.S.C. § 1455(a). Not. of Removal, ECF 1. As it
                                  16   must, the Court has reviewed the Notice of Removal to determine whether Defendant has
                                  17   adequately established a basis for subject matter jurisdiction. See Henderson v. Shinseki, 562 U.S.
                                  18   428, 434 (2011) (“[F]ederal courts have an independent obligation to ensure that they do not
                                  19   exceed the scope of their jurisdiction, and therefore they must raise and decide jurisdictional
                                  20   questions that the parties either overlook or elect not to press.”); see also Snell v. Cleveland, Inc.,
                                  21   316 F.3d 822, 826 (9th Cir. 2002) (“[A] court may raise the question of subject matter jurisdiction,
                                  22   sua sponte, at any time during the pendency of the action, even on appeal.”). Defendant has failed
                                  23   to establish such a basis. The Notice of Removal does not “contain a short plain statement of the
                                  24   grounds for removal,” 28 U.S.C. § 1455(a); indeed, it fails to cite any legal or statutory authority
                                  25   whatsoever to support removal of this action. Based on the facts contained in the Notice, the
                                  26   Court is aware of no statute granting it jurisdiction over this removal. Cf., e.g., 28 U.S.C. § 1442
                                  27   (allowing removal by federal officer or agency defendants); 28 U.S.C. § 1443(1) (allowing for
                                  28   removal of civil-rights, race-based claims).
                                   1          Accordingly, the Court REMANDS this case to the Alameda County Superior Court for

                                   2   lack of subject matter jurisdiction.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: November 14, 2018

                                   6                                               ______________________________________
                                                                                   BETH LABSON FREEMAN
                                   7                                               United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
